Citation Nr: 1135143	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  09-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to medications taken to treat service-connected disabilities.  

2.  Entitlement to a disability evaluation in excess of 20 percent for a post-operative disc with lumbosacral strain.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to August 1968 and from February 1977 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and November 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Chicago, Illinois.  

The Veteran was afforded a videoconference hearing before the undersigned in April 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

As an introductory matter, the Board notes that the RO has adjudicated the Veteran's claims as though she submitted a new claim for benefits in August 2007.  However, a review of numerous statements received from the Veteran in July 2007 clearly demonstrates that she submitted timely notices of disagreement to a December 2006 rating decision.  A statement of the case was issued in April 2010 and VA received a timely substantive appeal later that month.  Therefore, the Veteran's increased rating claims have actually been in effect since September 2005 - the date of her claim underlying the December 2006 rating decision.  

During the April 2011 hearing, the Veteran's representative put forth a claim of clear and unmistakable error (CUE) in the RO's August 1984 rating decision that reduced the Veteran's disability evaluation from 40 percent to 20 percent for her lumbosacral strain with residual sciatica.  Specifically, the Veteran's representative has argued that the regulations pertaining to the spine with neurological impairment, if properly applied as they existed in 1984, entitled the Veteran to a 40 percent disability rating or higher at that time.  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), so the Board does not have jurisdiction over it.  This issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hypertension

The Veteran contends that she is entitled to service connection for hypertension.  Specifically, it is her contention that this disorder arose as secondary to medications she has taken to treat her service-connected back disability.  Regrettably, further evidentiary development is necessary before appellate review may proceed on this issue.  

The record demonstrates that the Veteran was afforded a VA examination in August 2006.  The examiner diagnosed the Veteran with hypertension, not related to low back pain or pain medications.  The examiner offered no rationale in support of this conclusion.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, a new VA examination is necessary before appellate review may proceed, in which a fully supported opinion as to etiology is provided.  Furthermore, the record demonstrates that since her last VA examination, the Veteran has submitted numerous articles discussing the relationship between certain medications and hypertension.  The examiner assigned to the Veteran's case must review and discuss these articles when offering a final opinion.  

Low Back Disability and Left Lower Extremity Radiculopathy

The Veteran also has claims pending for increased disability evaluations for her service connected post-operative disc with lumbosacral strain and her radiculopathy of the left lower extremity.  However, these issues are inextricably intertwined with the referred claim of clear and unmistakable error (CUE) regarding the August 1984 rating decision that reduced the Veteran's disability evaluation from 40 percent to 20 percent.  The Court has held that "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources,' the two claims are inextricably intertwined."  Henderson v. West, 12 Vet. App. 11, 20 (1998) (quoting Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009)).  Specifically, the Veteran's representative has argued that the regulations pertaining to the spine, if properly applied as they existed in 1984, entitled the Veteran to a 40 percent disability rating or higher at that time.  Therefore, the Board defers ruling on the increased rating claims for the back and the radiculopathy of the left lower extremity until after the adjudication of the Veteran's CUE claim.  Prior to returning these issues to the Board, undertake any appropriate development, to include new VA examinations or extraschedular consideration.  

Increased Rating for Bilateral Hearing Loss

The Veteran contends that she is entitled to a compensable disability evaluation for her bilateral hearing loss.  However, further evidentiary development is needed on this issue before appellate review may proceed as well.  

For historical purposes, the Veteran was granted service connection for bilateral hearing loss in a December 2006 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 6100, effective September 2, 2005.  As discussed in more detail in the introduction section, VA received a timely notice of disagreement to the assigned rating in July 2007.  The noncompensable disability rating was continued in a November 2008 rating decision.  VA received a timely notice of disagreement to this rating in December 2008.  The noncompensable evaluation was confirmed in an April 2010 statement of the case, which the Veteran perfected an appeal to the Board when VA received a timely substantive appeal in April 2010.  

The record demonstrates that the Veteran was last afforded a VA examination for her hearing loss in September 2008.  The Veteran has submitted a VA audiogram from November 2010 that suggests a possible worsening in her hearing loss.  However, this audiogram is not sufficient for rating purposes since it did not use Maryland CNC speech discrimination testing.  This record indicates that the CIDW-22 test was used.  Auditory acuity is gauged by examining the results of speech recognition scores using the Maryland CNC test, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  38 C.F.R. § 4.85 (2010).

In light of the above evidence, the Board finds that the Veteran should be afforded a new VA audiometric examination before appellate review proceeds.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examination was approximately three years ago, and since there is evidence of a possible worsening in the Veteran's disability, she must be provided with the opportunity to report for a more current VA examination.  Speech recognition scores must be found using the Maryland CNC test and the examiner must fully describe the functional effects caused by the Veteran's hearing loss.  

In addition, during her April 2011 hearing, the Veteran argued that she was entitled to extraschedular consideration for her hearing loss.  A determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  

Specifically, the Veteran noted that her hearing loss affected her ability to work as a health care provider and that she has to wear bilateral hearing aids.  She also indicated that it was difficult for her to hear in a noisy environment.  Therefore, the evidence of record raises a question of whether a higher rating of warranted on an extraschedular basis.  However, the RO has not yet considered such a question.  The Board cannot assign a higher rating based on extraschedular consideration in the first instance.  As such, remand for RO consideration of this matter is also warranted.  

TDIU

Finally, the record raises a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  During her April 2011 hearing, the Veteran clearly asserted that she was unable to perform her job as a result of her service-connected disabilities.  However, this issue is intertwined with the Veteran's increased rating claims that have been deferred by the Board.  See Harris, 1 Vet. App. at 183.  The Board must defer ruling on this matter as well.  

Accordingly, the case is REMANDED for the following actions:

1.  As to the issue of TDIU, send a VCAA notice letter notifying the Veteran and her representative of what is necessary to substantiate the TDIU issue on appeal, either on a schedular or extra-schedular basis.  38 U.S.C.A. § 5100, 5102, 5103 (West 2002 & Supp. 2010).  Request that the Veteran complete a VA Form 21-8940.

2.  Obtain any recent VA treatment records from the Jesse Brown VAMC since January 2010 and associate them with the claim file. 

3.  The Veteran should be scheduled for a VA examination before an appropriate examiner regarding her hypertension.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is asked to opine as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hypertension manifested during, or as a result of, active military service.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension was caused by, or chronically aggravated by, any service-connected disability or any medications taken to treat such a disability.  

A thorough rationale must be provided for all opinions offered and the examiner should review and discuss the articles submitted by the Veteran in support of her claim.  

4.  The Veteran should also be scheduled for a VA audio examination to determine the current severity of her bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination.  The examiner is also asked to fully describe the functional effects caused by the Veteran's hearing loss.  

5.  Refer the claim of an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b).  The rating board should include a full statement of all factors having a bearing on the issue.  

6.  After review of any evidence submitted by the Veteran, the RO should take such additional development action as it deems proper with respect to the issue of TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed.  Thereafter, adjudicate the issue of TDIU.

7.  After completion of the above, the claims should be readjudicated (as noted above, defer readjuication of the increased rating claims for the back and radiculopathy until after adjudication of CUE request noted in the Introduction), to include on an extraschedular basis.  If the claims are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

